 


110 HRES 90 EH: Congratulating Lovie Smith of the Chicago Bears and Tony Dungy of the Indianapolis Colts on becoming the first African-American head coaches of National Football League teams to qualify for the Super Bowl.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 90 
In the House of Representatives, U. S.,

January 30, 2007
 
RESOLUTION 
Congratulating Lovie Smith of the Chicago Bears and Tony Dungy of the Indianapolis Colts on becoming the first African-American head coaches of National Football League teams to qualify for the Super Bowl. 
 
 
Whereas in the 40 Super Bowls prior to Super Bowl XLI, to be held on February 4, 2007, no National Football League (NFL) team that played in the Super Bowl had an African-American head coach; 
Whereas on January 21, 2007, in Chicago, Illinois, the Chicago Bears, coached by Lovie Smith—an African-American—defeated the New Orleans Saints by a score of 39 to 14 in the National Football Conference Championship game and advanced to Super Bowl XLI; 
Whereas Lovie Smith was named the 13th head coach in Chicago Bears history on January 15, 2004; 
Whereas Lovie Smith was named the Associated Press NFL Coach of the Year for 2005; 
Whereas Lovie Smith’s 11 victories in 2005 are the most by a second-year coach in the history of the Chicago Bears and he became the first second-year coach of the Bears to win a division title, earning the second seed in the National Football Conference playoffs; 
Whereas on January 21, 2007, in Indianapolis, Indiana, the Indianapolis Colts, coached by Tony Dungy—an African-American—defeated the New England Patriots by a score of 38 to 34 in the American Football Conference’s Championship game and also advanced to Super Bowl XLI; 
Whereas Anthony Kevin Tony Dungy was named head coach of the Indianapolis Colts on January 22, 2002; 
Whereas the 2006 season was Tony Dungy's 5th with the Colts and 11th as an NFL head coach; 
Whereas Tony Dungy is the 35th coach in NFL history to earn 100 career victories (including playoff victories); 
Whereas Tony Dungy leads all NFL head coaches in wins from 1999 to 2005, with a record of 78 wins and 34 defeats; 
Whereas the NFL had a record 7 African-American head coaches in 2006 and a record of 197 African-American coaches total, including 7 assistant head coaches; and 
Whereas since Frederick Douglass Fritz Pollard became the first African-American head coach in the NFL in 1922, there have been nine other African-American head coaches in the NFL—including five who are currently serving: Now, therefore, be it  
 
That the House of Representatives congratulates Lovie Smith of the Chicago Bears and Tony Dungy of the Indianapolis Colts for their accomplishments and for being the first African-American head coaches of National Football League teams to qualify for the Super Bowl. 
 
Karen L. Haas,Clerk.
